Citation Nr: 1828930	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  12-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status post multiple revisions of lumbar discectomies superimposed on degenerative joint disease and degenerative arthritis with residuals (low back disability) prior to June 21, 2013 and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity sciatic nerve radiculopathy prior to June 21, 2013 and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Reno, Nevada.  This case was previously before the Board in January 2015.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2013 and a transcript is of record.

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 16, 2009 through June 20, 2013, the Veteran's low back disability approximated having muscle spasm or guarding severe enough to result in an abnormal gait as well as having a combined range of motion of the thoracolumbar spine not greater than 120 degrees.

2.  On and after June 21, 2013, the Veteran's low back disability was manifested by flexion more nearly approximating 30 degrees of flexion when consdieraign additional functional loss, but not ankylsosis.  

3.  Prior to June 21, 2013 the Veteran's left lower extremity sciatic nerve radiculopathy most nearly approximates mild incomplete paralysis of the sciatic nerve.

4.  From June 21, 2013 the Veteran's left lower extremity sciatic nerve radiculopathy most nearly approximates moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no higher, prior to June 21, 2013 for low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).

2.  The criteria for an evaluation of 40 percent, but no higher, on and after June 21, 2013 for low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).

3.  The criteria for a rating in excess of 10 percent prior to June 21, 2013 for left lower extremity sciatic nerve radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a rating in excess of 20 percent on and after June 21, 2013 for left lower extremity sciatic nerve radiculopathy have not been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's representative 

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2013.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of January 2015.  See Stegall v. West, 11 Vet. App. 268 (1998). VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Low Back

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  A 10 perent evaluation is assigned where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankyloses of the entire spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The General Rating Formula directs that the Board must evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Analysis

A June 2011 RO decision granted the Veteran service connection for low back disability and assigned a rating of 10 percent, effective April 16, 2009.  In a September 2013 RO decision the Veteran's low back disability rating was increased to 20 percent, effective June 21, 2013.

Prior to June 21, 2013

At a May 2011 VA spine examination the Veteran had an altered gait (limping with listing to the right side), was unable to heel gait due to increasing back pain, and developed muscle spasms during the course of the examination.  Repetitive movement caused increasing pain, and guarding did occur during the examination.  Lumbar spine extension was limited to 30 degrees.  These May 2011 VA examination findings, especially when viewed together with records such as a February 2010 private medical record indicating that the Veteran had only 50 percent of his normal lumbar spine extension, an April 2012 VA examination noting that the Veteran had a disturbance in his locomotion, and a January 2013 private medical record noting just 5 degrees of extension and just 120 degrees of combined range of motion of the thoracolumbar spine, tend to indicate both a disability picture comparable to having muscle spasm or guarding severe enough to result in an abnormal gait as well as having a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  As such, the Board finds that a rating of 20 percent for low back disability from April 16, 2009 through June 20, 2013, is warranted.

A rating in excess of 20 percent for this time period is not warranted, however.  At the May 2011 VA examination, there was flexion to 85 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, and bilateral lateral rotation ot 30 degrees.  Repetition caused incraing pian, but no additional loss of range of motion.  There was guarding and muscle spasm, but no postural abnormality.  There was normal muscle motor streongth.  At an April 2012 VA examination, there was forward lexion to 70 degrees, with pain beginning at 50 degrees.  There was extension to 30 degrees, with no evidence of painful motion.  Therew as bilateral lateral felixno to 20 degrees, with pain at the end range of motion.  There was bilateral lateral roatiton to 20 degrees with pain at he end range of motion.  The Veteran was unable to complete repetitive movement, explaining that this causes flare-ups.  The examiner found that there was additional limitation of range of motion upon repetitive use, due to pain on movement.  There was normal muscle strength testing.  In February 2012 private records, there was 80 percent of normal flexion, 50 percent of normal extension, and 70 percent of normal lateral flexion, all of which was painful.  In a January 2013 private record, there was flexion to 75 degrees, extension to 5 degrees, and bilateral rotation to 10 degrees.  There was severe tenderness upon palpation, significant muscle spams.  Even when considering the Veteran's additional functional loss due to pain, this does nto more nearly approximately 30 degrees of flexison to ankylosis of the entire spine.  

On and after June 21, 2013

In order to obtain a rating in excess of 20 percent, the Veteran must demonstrate forward flexion of the thoracolumbar spine of 30 degrees or less or favorable anklyosis of the entire thoracolumbar spine.  The June 2013 VA examination reported noted 70 degrees of flexion, with pain at 50 degrees.  There was 20 degrees of extension, with pain at 10 degrees.  There was bilateral lateral flexion to 20 degrees, with pain at 10 degrees.  There was bilateral lateral rotation to 20 degrees, with pain at 10 degrees.  After repetitive use testing, there was flexion to 50 degrees, and all other ranges of movement were to 10 degrees, due to excess fatigability, incoordination, pain on movement, instability.  There was also disturbance of locomotion and interference with sitting ,standing, and/or weight bearing.  The September 2017 VA spine examination noted 40 degrees of flexion.  The 2017 VA examiner also noted that repetitive motion testing could not be completed, as the Veteran reported it cuased flare-ups.  The examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use, or flare-ups.  Prior to use, there was flexion to 40 degrees, and extension to 30 degrees, with 20 degrees of bilateral lateral flexion and bilateral lateral rotation.  With flare-ups, lateral rotation and flexion were reduced to 15 degrees, although there was no change in flexion or extension.  This loss was caused by pain, fatigue, weakness, lakc of endurance, and incoordination.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the range of motion findings more nearly approximate 30 degrees of flexion, when considering the Veteran's significant additional functional loss upon use.  These findings, however, do not more nearly approximately ankylosis of the spine, and thus a rating in excess of 40 percent is not for assignment.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, other than that already granted (bilateral lower extremity radiculopathy) by the RO.  As the medical evidence does not show such impairment, and the Veteran had denied bowel and bladder impairment, the Board finds that a separate evaluation for associated neurological impairment is not warranted.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

In sum, a rating of 20 from April 16, 2009 through June 20, 2013 for low back disability is warranted, and a rating of 40 percent on and after June 21, 2013 for low back disability is also warranted.


Left lower extremity sciatic nerve radiculopathy

For paralysis of the sciatic nerve, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Analysis

An August 2012 RO decision granted the Veteran service connection for left lower extremity sciatic nerve radiculopathy and assigned a rating of 10 percent, effective April 16, 2009.  In a September 2017 RO decision the Veteran's left lower extremity sciatic nerve radiculopathy was increased to 20 percent, effective June 21, 2013.

Prior to June 21, 2013

Prior to June 21, 2013, the left lower extremity sciatic nerve radiculopathy showed symptoms (as noted on the April 2012 VA examination) of mild pain, paresthesias and/or dysesthesias, and numbness.  The April 2012 VA examiner indicated that the severity of the Veteran's left lower extremity radiculopathy was just mild.  As these findings do not approximate moderate incomplete paralysis, a rating in excess of 10 percent is not warranted.

On and after June 21, 2013

From June 21, 2013 the Veteran's left lower extremity sciatic nerve radiculopathy showed symptoms (as noted on the June 2013 and September 2017 VA examinations) of moderate pain, paresthesias and/or dysesthesias, and numbness.  The September 2017 VA examiner indicated that the severity of the Veteran's left lower extremity radiculopathy was moderate.  As these findings do not approximate moderately severe incomplete paralysis, a rating in excess of 20 percent is not warranted.

Conclusion

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit even more favorable determinations.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation of 20 percent, but no higher, from April 16, 2009 through June 20, 2013 for low back disability is granted, subject to the applicable law governing the award of monetary benefits.

An evaluation of 40 percent from June 21, 2013, but no higher, for low back disability is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 10 percent prior to June 21, 2013 for left lower extremity sciatic nerve radiculopathy is denied.

A rating in excess of 20 percent from June 21, 2013 for left lower extremity sciatic nerve radiculopathy is denied.


REMAND

Due to the actions taken in this Board decision, and due to the lack of sufficient medical information necessary to decide the claim, the Board finds that the Veteran should be scheduled for the appropriate VA examination to determine whether the Veteran's service connected disabilities (right knee replacement, low back disability, left and right lower extremity sciatic and femoral nerve radiculopathy, and bilateral hearing loss) preclude him from obtaining or maintaining gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after March 29, 2018.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the Veteran's employability.  The entire claims file must be made available to and be reviewed by the examiner.  The examiner must elicit and set forth pertinent facts regarding the Veteran's medical, education, and employment history.

Following the appropriate physical examination, the examiner should state whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining gainful employment.  

A full explanation of any provided opinion is required.  The examiner should be careful to limit this description to the Veteran's service connected disabilities and should not consider any non-service connected disabilities or his age.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any of the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


